Citation Nr: 1509003	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  07-25 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for pes planus.

2.  Entitlement to a finding of total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from October 1985 to April 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The Board remanded the Veteran's claim for increased evaluation in August 2010 for additional development, and upon its return to the Board in July 2012, the denial was affirmed.  The Veteran appealed this denial of his increased rating claim to the United States Court of Appeals for Veterans Claims (Court).  By order dated June 2013, the Court granted a Joint Motion for Partial Remand (JMR), vacated the Board's July 2012 denial of an increased rating claim, and remanded the case for compliance with the terms of the joint motion.  In the Joint Motion, the parties agreed that the Board failed to consider whether the evidence of record suggested that the Veteran was unable to maintain "substantially gainful employment."  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court determined that a TDIU claim is part and parcel of an increased rating claim.  As a result of statements made by the Veteran in September 2013 and noted by the JMR, an issue of TDIU entitlement was found to be properly raised.  In a November 2013 decision, the Board noted this as an issue on appeal and in compliance with the Court's order remanded the increased rating and TDIU claims for development.  They are now retuned for further appellate consideration.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the Board previously remanded this matter in November 2013 for additional development.  Prior to adjudicating a matter after having previously remanded it, the Board has a duty to ensure that there has been compliance with its previous remand instructions.   Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

The Board's November 2013 remand instructed the RO to: (1) provide the Veteran with appropriate notice regarding his TDIU claim; (2) update VA treatment records since 2010; (3) schedule the Veteran for a VA examination to determine the current severity of his pes planus and comment on his employability; and (4) readjudicate the claim.

The first three directives were substantially complied with.  Notice was sent in December 2013.  VA treatment records are associated with Virtual VA, and an examination was conducted in June 2014 which contains sufficient findings to permit application of the rating criteria.  

However, the RO failed to then readjudicate the claim and issue an appropriate Supplemental Statement of the Case (SSOC) for those issues which remained denied.  As a result, remand is necessary in order for the RO to readjudicate this matter.  The Board notes that the Veteran has not waived initial AOJ consideration.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Further, in light of remand instructions regarding potential extraschedular referral under 38 C.F.R. § 4.16(b), remand to the AOJ is more appropriate that an administrative seeking of such waiver.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Obtain and associate with the claims file all updated records of VA treatment.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating for the service-connected pes planus and TDIU. 
The adjudication the TDIU claim should include consideration for a referral to VA's Director of Compensation and Pension (C&P) for consideration under 38 C.F.R. § 4.16(b) if the Veteran's service-connected disabilities do not satisfy the percentage requirements set forth in 38 C.F.R. § 4.16(a) . If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WILLIAM .H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

